t c summary opinion united_states tax_court debo joel ogungbade petitioner v commissioner of internal revenue respondent docket no 3587-05s filed date debo joel ogungbade pro_se kathleen k raup for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 for after concessions by petitioner the issues for decision are whether petitioner is entitled to claim a dollar_figure deduction for cash charitable_contributions entitled to claim a dollar_figure education credit and liable for the sec_6662 accuracy-related_penalty there are no written stipulations the parties orally stipulate some exhibits and those exhibits are incorporated herein by this reference petitioner timely electronically filed a tax_return on date respondent mailed a statutory_notice_of_deficiency to petitioner with respect to the taxable_year petitioner does not contest the following determinations by respondent that petitioner is not entitled to claim unreimbursed medical and dental expenses on schedule a itemized_deductions of dollar_figure before application of the 5-percent adjusted_gross_income limit that petitioner is not entitled to claim schedule a education expenses of dollar_figure before application of the 2-percent adjusted_gross_income limit that petitioner did not engage in a business or receive self- employment income of dollar_figure that petitioner is not entitled to claim meals and entertainment_expenses on schedule c profit or loss from business of dollar_figure before application of the percent reduction that petitioner is not entitled to claim schedule c car or truck expenses of dollar_figure that petitioner is not entitled to claim schedule c insurance other than health of dollar_figure that petitioner is not entitled to claim schedule c travel_expenses of dollar_figure that petitioner is not entitled to claim schedule c utilities expenses of dollar_figure and that petitioner is not entitled to claim schedule c other expenses of dollar_figure discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has not met the substantiation requirements or introduced credible_evidence regarding the deductions and credits at issue charitable_contributions sec_6001 and sec_1_6001-1 income_tax regs require that any person subject_to tax or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matter required to be shown by such person in any return of such tax or information deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the claimed deduction rule a 503_us_79 292_us_435 sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 in general the regulations require a taxpayer to maintain for each contribution of money one of the following a canceled check a receipt from the donee or in the absence of a check or receipt other reliable written records sec_1_170a-13 income_tax regs sec_1 170a- a i income_tax regs provides special rules to determine the reliability of records on the basis of all the facts and circumstances of the particular case and further provides factors to consider in making this determination including whether the writing that evidences the contribution was written contemporaneously and whether the taxpayer keeps regular records of the contributions at trial petitioner produced a document titled rosicrucian statement dated date which reflects that his amorc membership was paid up to the end of date the statement shows quarterly and annual membership rates of dollar_figure and a receipt is required to contain the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs dollar_figure respectively petitioner produced a similar document titled amorc statement dated date which also reflects that his amorc membership was paid up to the end of date the latter statement shows quarterly and annual membership rates of dollar_figure and dollar_figure respectively petitioner testified that these rates represent dues that he paid to the rosicrucian order amorc and that the order is more or less a philosophical organization religion yes petitioner also testified that he made the payments listed on the statements but he could not recall when or more specifically in which year they were made since both of the introduced statements indicate payments of dues to the rosicrucian order through date and the first statement is dated date it would appear that the dues were paid in petitioner also offered a checking account statement and two canceled checks one payable to h spencer lewis chapter for dollar_figure and the other payable to pse g for dollar_figure petitioner claimed that the statement and checks represented payments made to a local temple petitioner offered no other evidence to support the dollar_figure in charitable_contributions that he deducted we find that petitioner failed to produce reliable evidence of his purported contributions or to meet his burden_of_proof we hold that respondent’s determination disallowing petitioner’s claimed charitable_contribution deductions is sustained education credit an individual taxpayer may claim the hope scholarship credit for payments made to an eligible_educational_institution for qualified_tuition_and_related_expenses of an eligible_student during the first two years of that student's post secondary education sec_25a for taxable years beginning in percent of qualified_tuition_and_related_expenses not in excess of dollar_figure and percent of the next dollar_figure of such expenses are taken into account in determining the amount of the hope scholarship credit under sec_25a and revproc_2001_59 sec_3 2001_2_cb_623 for tax years beginning in a taxpayer's modified_adjusted_gross_income in excess of dollar_figure is taken into account in determining the reduction under sec_25a in the amount of the hope scholarship credit otherwise allowable under sec_25a id thus in the allowable_amount of the credit is reduced for taxpayers who have a modified_adjusted_gross_income over dollar_figure and is completely phased out when the modified_adjusted_gross_income reaches dollar_figure see sec_25a the notice_of_deficiency indicates that absent a phaseout reduction petitioner established sufficient education expenses to qualify for the maximum dollar_figure hope scholarship credit as per the notice_of_deficiency petitioner’s modified_adjusted_gross_income in was dollar_figure nevertheless petitioner claimed the maximum dollar_figure hope scholarship credit on hi sec_2002 return respondent does not challenge petitioner’s eligibility for the hope scholarship credit rather respondent argues that since petitioner’s modified_adjusted_gross_income exceeds dollar_figure the allowable credit must be reduced in accordance with the provisions of sec_25a petitioner produced no evidence or argument to refute this we find that respondent properly adjusted petitioner’s claimed education credit allowing petitioner a credit of dollar_figure sec_6662 respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 provides an accuracy-related_penalty equal to percent of the underpayment required to be shown on a return in certain circumstances those circumstances include whether the underpayment or a portion thereof is due to negligence or disregard of rules or regulations or attributable to any substantial_understatement_of_income_tax sec_6662 and for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6662 provides that there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure the term understatement means the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return reduced by any rebate sec_6662 all of the adjustments determined in the notice_of_deficiency have been conceded or sustained petitioner’s return reported a tax of dollar_figure the amount of the deficiency is dollar_figure an accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see 116_tc_438 this determination is made based on all the relevant facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant higbee v commissioner supra pincite other circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs to prevail the commissioner must produce sufficient evidence that it is appropriate to apply the penalty to the taxpayer higbee v commissioner supra pincite once the commissioner meets his burden of production the taxpayer bears the burden of supplying sufficient evidence to persuade the court that the commissioner’s determination is incorrect id pincite petitioner has failed to keep adequate_records or to substantiate properly the items in question the record indicates that there is a substantial_understatement of tax on petitioner’s return respondent has provided sufficient evidence to meet his burden of production petitioner has not produced evidence to prove that respondent’s determination of either negligence or alternatively a substantial_understatement is incorrect we hold that petitioner is liable for the accuracy- related penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
